Citation Nr: 0111538	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  97-10 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than March 4, 
1996, for the rating period on appeal.  

2.  Entitlement to a compensable rating for surgical scars, 
residuals of bilateral inguinal hernia repairs, prior to 
March 4, 1996.

3.  Entitlement to an increased rating for surgical scars, 
residuals of bilateral inguinal hernia repairs, currently 
rated at 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from June 1972 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to a compensable 
rating for bilateral inguinal hernia repairs, pursuant to a 
reopened increased rating claim received on March 8, 1994.  

In October 1997, the RO increased the evaluation for surgical 
scars, residuals of bilateral inguinal hernia repairs, to 10 
percent, effective March 8, 1994.  The veteran disagreed with 
the assigned rating and effective date.  In December 1998, 
the RO found clear and unmistakable error in the October 1997 
rating determination.  The RO concluded that the prior rating 
determination was erroneous in assigning an effective date of 
March 8, 1994, rather than an effective date of March 4, 
1996.  

In August 1995, the RO denied entitlement to service 
connection for sterility.  The veteran perfected an appeal 
therefrom.  By written correspondence dated in January 2001, 
the veteran withdrew the matter from appeal.  Accordingly, no 
additional action in this regard is required.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.204 (2000).

In March 2001, after the veteran's claims folder had been 
transferred to the Board, the veteran's representative 
forwarded additional evidence.  By attached written 
correspondence dated in February 2001, the veteran waived his 
right to initial RO review of such evidence.  The 
requirements of 38 C.F.R. § 20.1304(c) (2000) have been 
satisfied.  


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.

2.  The RO received the veteran's written request for an 
increased rating for residuals of bilateral inguinal hernia 
repairs on March 8, 1994; the rating period on appeal 
commenced on March 8, 1993.

3.  Prior to March 4, 1996, the veteran's surgical scars, 
residuals of bilateral inguinal hernia repairs, were well-
healed, asymptomatic and not productive of functional 
impairment, and there was no demonstration of recurrence of a 
hernia.  

4.  The veteran's surgical scar, residual of inguinal hernia 
repair on the left, is manifested by tenderness with edema 
and inflammation, without functional impairment, whereas the 
surgical scar, residual of inguinal hernia repair on the 
right, has tenderness without inflammation, edema, or 
functional impairment.  No evidence of a recurrent hernia is 
present.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of March 8, 
1993, for the rating period on appeal have been met.  
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) 
(2000).  

2.  The criteria for a compensable rating for surgical scars, 
residuals of bilateral inguinal hernia repairs, prior to 
March 4, 1996, have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.20, Part 
4, Diagnostic Codes 7338, 7803-7805 (2000).

3.  The criteria for a current rating in excess of 10 percent 
for surgical scars, residuals of bilateral inguinal hernia 
repairs, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.20, Part 4, 
Diagnostic Codes 7338, 7803-7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In this case, the Board is satisfied that all relevant facts 
pertaining to these claims have been properly and 
sufficiently developed.  In this regard, the Board recognizes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of this case is not 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has been provided a statement of the 
case and a supplemental statement of the case informing him 
of the evidence necessary for an earlier rating period 
effective date and increased rating for his service-connected 
disability.  VA and non-VA medical records have been 
obtained, VA medical examinations have been conducted, and 
the veteran has appeared at a hearing held at the local level 
as well as a 

videoconference hearing held before the undersigned.  The 
veteran has not identified any additional outstanding medical 
evidence. 

In light of the above, a remand for obtaining additional 
medical records is not necessary.  Because the Board finds 
that no additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would not be prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

Background

In February 1992, the RO received the veteran's application 
for service connection for residuals of bilateral inguinal 
hernia repairs.  In January 1993, the RO granted service 
connection for bilateral inguinal hernia repairs, rated as 
noncompensably disabling, effective from February 21, 1992.  
Notification of that determination was mailed to the veteran 
in February 1993.  The veteran did not appeal.  

On March 8, 1994, the RO received the veteran's written 
request seeking entitlement to a compensable rating for 
residuals of bilateral inguinal hernia repairs.  

A report of VA hospitalization from January to February 1994 
shows treatment for unrelated disorders.  It however notes 
that no definite hernias were present although the veteran 
had had bilateral hernial repairs about twenty years before.  

On VA gastrointestinal examination in April 1994, there was 
tenderness in both groin areas.  The examiner was unable to 
detect any evidence of a recurrent inguinal hernia on either 
side.  The diagnosis was residuals of previous bilateral 
herniorrhaphy.

In February 1995, the veteran was hospitalized at the Miami 
Valley Hospital Emergency and Trauma Center.  On admission, 
physical examination of the abdomen demonstrated minimal 
tenderness of left inguinal region.  No evidence of a hernia 
was present on either side.  The report indicated that the 
veteran's findings pointed to possible epididymitis or a 
urinary tract infection.

VA outpatient treatment reports from 1994 to 1995 are silent 
with respect to the veteran's disabilities at issue.

A VA medical certificate dated in March 1995 shows that the 
veteran gave a history of pain of the right inguinal area, 
and at that time complained of pain with swelling 
bilaterally.  Objective evaluation revealed no evidence of a 
hernia.  No swelling or tenderness was noted either.  The 
diagnostic impression was rule out inguinal hernia, and the 
examiner stated that he doubted that the veteran had a 
hernia.  The veteran was instructed to return to the 
emergency room when he had painful swelling symptoms.

On March 4, 1996, the RO received the veteran's statement, 
containing complaints associated with residuals of bilateral 
inguinal hernia repairs.  The veteran added that his scars 
were tender and painful. 

At VA examination in July 1996, the veteran reported 
persistent pain and swelling of the inguinal regions.  The 
veteran described the pain as severe, occurring 12-14 times a 
year and accompanied with swelling.  Objective findings 
showed a scar measuring 8-centimeters between the right lower 
quadrant and right inguinal region, and a scar measuring 8.5-
centimeters of the left inguinal region.  There was no 
tenderness on palpation and no palpable inguinal hernia.  The 
left inguinal region had a raised area that traveled along 
the left inguinal repair incision.  Specific evaluation 
revealed no tissue loss, muscle penetration, adhesions, 
damage to tendons, bones joints or nerves, normal strength, 
and no evidence of muscle hernia.  It was reported the 
veteran had mild pain after the examination.  The diagnosis 
was history of bilateral inguinal hernia repair with residual 
chronic pain and swelling.  

VA hospitalization and outpatient treatment reports dated 
from 1996 to 1997 do not reference residuals of bilateral 
hernia repairs, to include surgical scars.

A May 1997 VA examination for scars report documents a scar 
on the left, measuring 5-centimeters by 2-millimeters and 
located just at the anterior superior iliac spine level, 
although at the midclavicular line.  On the right, a scar 
measuring 4-centimeters by 2-millimeters, located at the 
medial clavicular line, infra-umbilical and parallel in 
height with the peak of the crest of the right iliac spine, 
was observed.  Tenderness of each scar was noted.  There was 
no adherence, the scars were smooth without ulceration or 
skin breakdown.  No elevation, depression, or underlying 
tissue loss was noted.  Mild inflammation and edema were 
present on the left; these symptoms were not present on the 
right.  No evidence of disfigurement, burn, or limitation of 
function was evident.  The diagnoses were status post 
bilateral hernia repair and other medical issues.  The 
examiner commented that the veteran may have long term 
sequela from the hernia repairs, in that he may have an 
incomplete repair or may have some fluid collections from 
time to time of the scar area.  Consultation with a surgeon 
was recommended.  

On general VA examination in May 1997, although the veteran's 
claims folder was not available, the examiner reviewed the 
veteran's medical history.  Physical examination revealed 
mild swelling of the left inguinal region.  No evidence of a 
new hernia was detected and his right side was okay.  There 
was questionable evidence for an external abnormal wall 
defect of some sort because the veteran had edema and 
tenderness of the left inguinal region.  The diagnosis was 
status post bilateral inguinal hernia repairs.

At the personal hearing held before a RO hearing officer in 
October 1997, the veteran testified that he had complications 
from his hernia repairs.  He complained of constant pain and 
swelling.  He stated that at times the pain was so severe 
that he could not move and he had to quit working.  
Reportedly, the left side was worse than the right.  The 
veteran reported taking Motrin for the pain.  He also 
testified that the disorder interfered with running and 
sexual activity.  

The veteran testified at a videoconference hearing before the 
undersigned in January 2001.  During the hearing, he 
testified that on a scale ranging from 1 to 10 the 
complications for hernia disability was about a 3, but about 
10-15 times a month it was about a 9.  The veteran also 
stated that the pain and swelling occurred after prolonged 
standing, and interfered with working on an assembly line and 
sexual activity.  He also felt discomfort in the area of the 
scars, left side more than the right side.  The veteran 
stated that the scars were without discoloration or oozing.

In February 2001 M.W., Benefits Administrator for a private 
employer, wrote that the veteran had worked for the company 
from June to August 2000, but had resigned.  It was reported 
the veteran cited medical reasons, but that he did not reveal 
the extent or nature.  In response, the veteran wrote that he 
told M.W. that because of lower abdominal pain, due to 
bilateral inguinal hernias, he could no longer perform his 
job duties, and had to resign.  

Also of record is a January 2001 statement from J.C.E., a 
Counseling Coordinator with the Jewish Vocational Service, 
showing that the veteran participated in a disability 
management and employability skills program.   


Earlier Effective Date

The veteran essentially maintains that the effective date for 
his compensable disability award should be in 1991.  The law 
provides that unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application thereof.  38 U.S.C.A. § 5110; see also 
38 C.F.R. § 3.400.  

The effective date for increased disability compensation is, 
except as provided in paragraph 3.400(o)(2) of this section 
and § 3.401(b), the date of receipt of claim or the date 
entitlement arose, whichever is later.  Id.  The effective 
date of an award for increased compensation is the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
within one year from such date; otherwise, the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).

Upon review of the record, the Board finds that the 
requirements for an effective date earlier than March 4, 
1996, for the rating period on appeal, have been met.  
Pursuant to the provisions of 38 C.F.R. § 3.400(o)(2), the 
evidence in this case 

shows that the rating period for consideration on appeal 
began on March 8, 1993.  In January 1993 the RO granted 
service connection for bilateral inguinal hernia repairs, 
rated as noncompensably disabling.  The veteran did not 
appeal; thus, the matter became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2000).  The RO received the 
veteran's written request for an increased rating for 
residuals of bilateral inguinal hernia repairs on March 8, 
1994, and in the August 1994 rating action the RO denied the 
matter.  However, in September 1994 the veteran disagreed 
with that determination.  At that time, the veteran requested 
increased compensation for chronic pain and discomfort 
associated with the residual effects of his hernia surgery.  
Given the aforementioned, the Board finds that the veteran 
has continuously prosecuted his claim since March 8, 1994.  
Because applicable law and regulations provide the effective 
date of an award for increased compensation is the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
within one year from such date, otherwise, it is the date of 
receipt of the claim, in this case March 8, 1993, a year 
prior to receipt of the veteran's March 4, 1994, request for 
an increased rating, is the earliest effective date allowable 
for the rating period on appeal.  To this extent and only to 
this extent, as a matter of law, the veteran's appeal is 
granted.  38 U.S.C.A. § 5110(b)(2); Shields v. Brown, 8 Vet. 
App. 346, 351-352 (1995); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994); 38 C.F.R. § 3.400(o)(2).

Increased Ratings

The veteran seeks increased evaluations for surgical scars, 
residuals of bilateral inguinal hernia repairs.  Under the 
laws administered by the VA, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
the evidence of record pertaining to the veteran's medical 
history.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical history and findings pertaining 
to the surgical scars, residuals of bilateral hernia repairs.  
As previously determined, the rating period for consideration 
on appeal extends from March 8, 1993.  

The Rating Schedule provides that an inguinal hernia which is 
small, reducible or without true hernia protrusion, or not 
operable, but remediable warrants a noncompensable rating.  A 
postoperative recurrent inguinal hernia that is readily 
reducible and well supported by truss or belt warrants a 10 
percent evaluation.  A postoperative recurrent or unoperated 
irremediable inguinal hernia, that is not well supported by a 
truss or not readily reducible warrants a 30 percent 
evaluation.  A large, postoperative, recurrent inguinal 
hernia, not well supported under ordinary conditions and not 
readily reducible, when considered inoperable, warrants a 60 
percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7338.

It is noted that 10 percent is added for bilateral 
involvement, provided the second hernia is compensable.  This 
means that the more severely disabling hernia is to be 
evaluated, and 10 percent, only, added for the second hernia, 
if the latter is of compensable degree.  

It is also possible and appropriate to rate the veteran's 
disability by analogy to diagnostic codes 7803 through 7805 
under 38 C.F.R. § 4.20.  Those rating provisions provide that 
a 10 percent rating is warranted for superficial scars that 
are poorly nourished with repeated ulcerations or tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804.  Other scars shall be rated on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

For the rating period beginning March 8, 1993, and ending 
March 3, 1996, the preponderance of the evidence shows that 
the criteria for a compensable rating for residuals of 
bilateral inguinal hernia repairs were not met.  The medical 
evidence fails to show that the veteran had a postoperative 
recurrent inguinal hernia, or that his surgical scars were 
poorly nourished with repeated ulcerations, or tender and 
painful on objective demonstration.  Moreover, they were not 
shown to be other than superficial or productive of 
functional impairment.  From March 1993 to February 1994, 
there is no medical evidence referencing the veteran's 
service-connected disability.  The January to February 1994 
VA medical record reports that no recurrence of a hernia was 
found and, although the veteran complained of abdominal 
tenderness on VA examination in April 1994 no hernia was 
found.  Additionally, while private hospital reports dated in 
February 1995 show that the veteran had minimal tenderness of 
the left inguinal region, there was no evidence of hernia on 
either side.  The reports attribute the veteran's flank 
tenderness to a possible urinary tract infection and/or acute 
epididymitis, unrelated nonservice-connected disabilities.  
See generally, Massey v. Brown, 7 Vet. App. 204, 208 (1994).  
While a medical certificate dated in March 1995 shows 
complaints of pain and swelling of the right inguinal area, 
objective evaluation was normal, as no evidence of a hernia, 
swelling, or tenderness was present.  Finally, the Board 
notes that during this period no adverse complaints of, or 
findings associated with, the veteran's surgical scars were 
noted.  In light of the aforementioned medical evidence, the 
Board finds that for the period from March 8, 1993, to March 
3, 1996, the veteran's disability picture more nearly 
approximates that required for a noncompensable evaluation.  
Hence, a compensable rating is not warranted prior to March 
4, 1996.

By written correspondence received on March 4, 1996, the 
veteran again maintained that he had pain and swelling 
associated with the bilateral inguinal hernia repairs.  On 
this occasion, he asserted that his scars were tender and 
painful.  While objective findings on VA examination in July 
1996 were normal, except for mild pain after the examination 
had concluded, the diagnosis was history of bilateral 
inguinal hernia repair with residual chronic pain and 
swelling.  VA hospital and outpatient treatment reports dated 
from 1996 to 1997 do not reference the bilateral disability.  
On VA skin and general examinations in May 1997 although 
tenderness of the scars was noted, there was no adherence, 
evidence of disfigurement, burn, or limitation of function, 
and the scars were smooth, without ulceration or skin 
breakdown.  No elevation or depression or underlying tissue 
loss was detected either.  However, the surgical scar on the 
left was manifested by mild inflammation and edema.  These 
symptoms were not present on the right.  Based on the 
foregoing, the Board finds that the currently assigned 10 
percent rating pursuant to Diagnostic Code 7804 is warranted 
for the residuals of the surgical scar on the left.  However, 
because physical examination revealed no evidence of a new 
hernia and the examiner reported that the right side was 
okay, a noncompensable evaluation is warranted for the right 
side.  As such, the Board finds that the veteran's bilateral 
inguinal hernia disability is appropriately rated as 10 
percent disabling.  38 U.S.C.A. § 1155; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.7, 4.20, 4.31, Part 4., Diagnostic 
Code 7338-7804.

At this time, the Board acknowledges that the rating period 
on appeal extends from March 8, 1993, to the present, however 
that alone does not determine the amount of the award to 
which the veteran is entitled.  Rather, the Board must review 
and consider the "facts found" to determine the date from 
which compensation shall be awarded.  See Meeks v. West, 216 
F.3d 1363, 1366-1367 (Fed. Cir. 2000); see also McGrath v. 
Gober, 14 Vet. App. 28 (2000).  Because of the absence of 
adverse clinical findings documented between March 8, 1993 
and March 3, 1996, the currently assigned effective date of 
March 4, 1996, is the earliest date allowable by law, for the 
grant of the 10 percent evaluation.  As such, the currently 
assigned effective date of March 4, 1996, and no earlier is 
appropriate. 38 U.S.C.A. § 5110(b)(2); Shields v. Brown, 8 
Vet. App. at 351-352; Sabonis v. Brown, 6 Vet. App. at 430; 
38 C.F.R. § 3.400(o)(2).

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  In an exceptional case, where the 
schedular evaluations are found to be inadequate, the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1).  
Here, there is no evidence of an exceptional disability 
picture.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
There is no evidence of frequent hospitalization or marked 
interference with employment beyond that anticipated by the 
rating schedule so as to preclude the use of the regular 
rating criteria.  38 C.F.R. § 4.1.  There is no evidence of 
record showing that the veteran has been hospitalized for 
complaints and symptoms due solely to his surgical scars, 
residuals of bilateral hernia repairs.  While the evidence 
shows that the veteran is unemployed, it does not show that 
his unemployment is due to his service-connected disability.  
Further, in spite of the veteran's assertion, maintaining the 
he quit working due to pain and swelling incurred after 
prolonged standing, this is not supported by the record.  
Moreover, even when assuming that the veteran's experienced 
pain and swelling of the bilateral inguinal area, the 
evidence does not show that any symptoms were productive of 
marked interference with the veteran's employment.  
Therefore, no consideration on an extra-schedular basis is 
warranted.  See Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

Entitlement to an earlier effective date of March 3, 1993, 
for the rating period on appeal is granted; to this extent 
only, the appeal is granted.  

Entitlement to a compensable rating prior to March 4, 1996 
for surgical scars, residuals of bilateral inguinal hernia 
repairs, is denied.

Entitlement to a current rating in excess of 10 percent for 
surgical scars, residuals of bilateral inguinal hernia 
repairs, is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 



